




INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this “Agreement”) is entered into as of
__________ by and between U.S. Auto Parts Network, Inc., a Delaware corporation
(the “Company”), and the director or officer of the Company identified on the
signature page hereto (the “Indemnitee”).
RECITALS
A. The Company and Indemnitee recognize the continued difficulty in obtaining
liability insurance for its directors and officers, the significant increases in
the cost of such insurance and the general reductions in the coverage of such
insurance.
B. The Company and Indemnitee further recognize the substantial increase in
corporate litigation in general, subjecting directors to expensive litigation
risks at the same time as the availability and coverage of liability insurance
has been severely limited.
C. The current protection available to directors and officers may not be
adequate under the present circumstances, and directors and officers, including
the Indemnitee, may not be willing to continue to serve or be associated with
the Company in such capacities without additional protection for themselves.
D. The Company (i) desires to attract and retain the involvement of highly
qualified persons, such as Indemnitee, to serve and be associated with the
Company, and (ii) accordingly, wishes to provide for the indemnification and
advancement of expenses to the Indemnitee.
AGREEMENT
NOW, THEREFORE, the Company and the Indemnitee hereby agree as follows:
1. Indemnification
(a) Indemnification of Expenses. The Company shall indemnify and hold harmless
the Indemnitee to the fullest extent permitted by law if such Indemnitee was or
is or becomes a party to or witness or other participant in, or is threatened to
be made a party to or witness or other participant in, any threatened, pending
or completed action, suit, proceeding or alternative dispute resolution
mechanism, or any hearing, inquiry or investigation that such Indemnitee in good
faith believes might lead to the institution of any such action, suit,
proceeding or alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other (hereinafter a “Claim”) by reason of (or
arising in part out of) any event or occurrence related to the fact that
Indemnitee is or was (or is alleged to be or to have been) a director, officer,
employee, controlling person, fiduciary or other agent or affiliate of the
Company, or any subsidiary of the Company, or is or was (or is alleged to be or
to have been) serving at the request of the Company as a director, officer,
employee, fiduciary or other agent or affiliate of another corporation,
partnership, joint venture, trust or other enterprise, or by reason of any
action or inaction on the part of such Indemnitee while serving or acting (or
allegedly serving or acting) in such capacity, including, without limitation,
any such Claim under the Securities Act of 1933, as amended (the “Securities
Act”), the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or
any other federal or state statutory law or regulation, or any such Claim, at
common law or otherwise, that relates directly or indirectly (i) to the
registration, purchase, sale or ownership of any securities of the Company or
(ii) to any fiduciary obligation owed with respect to the Company and its
stockholders (hereinafter an “Indemnification Event”), against any and all
losses, claims, damages, expenses and liabilities, joint or several, incurred in
connection with such Claim (including any investigation, legal and other
expenses incurred in connection with, and any amount paid in settlement of (if
such settlement is approved in advance by the Company, which approval shall not
be unreasonably withheld) any such Claim and against any and all expenses
(including reasonable attorneys’ fees and all other costs, expenses and
obligations incurred in connection with investigating, defending or
participating in (including on appeal), or preparing to defend, be a witness in
or participate in, any action, suit, proceeding, alternative dispute resolution
mechanism, hearing, inquiry or investigation related to such Claim), judgments,
fines, penalties and amounts paid in settlement (if such settlement is approved
in advance by the Company, which approval shall not be unreasonably withheld) of
such Claim and any federal, state, local or foreign taxes imposed on Indemnitee
as a result of the actual or deemed receipt of any payments under this Agreement
(collectively, hereinafter “Expenses”), including all interest, assessments and
other charges paid or payable in connection with or in respect of such Expenses.
The Company shall make such payment of Expenses as soon as practicable but in
any event no later than thirty (30) days after written demand by the Indemnitee
therefor is presented to the Company.




--------------------------------------------------------------------------------






(b) Reviewing Party. Notwithstanding the foregoing, (i) the obligations of the
Company under Section l(a) shall be subject to the condition that the Reviewing
Party (as defined in Section 9(e) hereof) shall not have determined (in a
written opinion, in any case in which the Independent Legal Counsel referred to
in Section 9(d) hereof is involved) that Indemnitee would not be permitted to be
indemnified under applicable law, and (ii) the obligation of the Company to make
an advance payment of Expenses to Indemnitee pursuant to Section 2(a) (an
“Expense Advance”) shall be subject to the condition that, if, when and to the
extent that the Reviewing Party determines that Indemnitee would not be
permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts theretofore paid; provided , however , that if
Indemnitee has commenced or thereafter commences legal proceedings in a court of
competent jurisdiction to secure a determination that Indemnitee should be
indemnified under applicable law or hereunder, any determination made by the
Reviewing Party that Indemnitee would not be permitted to be indemnified under
applicable law or hereunder shall not be binding and Indemnitee shall not be
required to reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed). Indemnitee’s obligation to reimburse
the Company for any Expense Advance shall be unsecured and no interest shall be
charged thereon. If there has not been a Change in Control (as defined in
Section 9(c) hereof), the Reviewing Party shall be selected by the Board of
Directors, and if there has been such a Change in Control (other than a Change
in Control (i) which has been approved by a majority of the Company’s Board of
Directors prior to such Change in Control or (ii) following which a majority of
the Board of Directors of the Company (or the ultimate parent entity thereof) is
comprised of directors who were directors of the Company immediately prior to
the Change in Control), the Reviewing Party shall be the Independent Legal
Counsel referred to in Section 9(d) hereof subject to the approval of the
Indemnitee (which approval shall not be unreasonably withheld). Such counsel,
among other things, shall render its written opinion to the Company and
Indemnitee as to whether and to what extent Indemnitee would be permitted to be
indemnified under applicable law. The Company agrees to pay the reasonable fees
of the Independent Legal Counsel referred to above and to fully indemnify such
counsel against any and all expenses (including reasonable attorneys’ fees),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto. If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation seeking
an initial determination by the court or challenging any such determination by
the Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding. Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and Indemnitee.
(c) Contribution. If the indemnification provided for in Section 1(a) above for
any reason is held by a court of competent jurisdiction to be unavailable to
Indemnitee in respect of any Claims referred to therein, then the Company, in
lieu of indemnifying Indemnitee thereunder, shall contribute to the amount paid
or payable by Indemnitee as a result of such losses, claims, damages, expenses
or liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Indemnitee, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company and the
Indemnitee in connection with the action or inaction which resulted in such
losses, claims, damages, expenses or liabilities, as well as any other relevant
equitable considerations.
(d) Survival Regardless of Investigation. The indemnification and contribution
provided for in this Section 1 will remain in full force and effect regardless
of any investigation made by or on behalf of the Indemnitee or any officer,
director, employee, agent or controlling person of the Indemnitee.
(e) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement, to the extent that an Indemnitee has been successful on the merits or
otherwise, including, without limitation, the dismissal of an action without
prejudice, in the defense of any action, suit, proceeding, inquiry or
investigation referred to in Section (l)(a) hereof or in the defense of any
claim, issue or matter therein, such Indemnitee shall be indemnified against all
Expenses incurred by such Indemnitee in connection therewith.




--------------------------------------------------------------------------------






2. Expenses; Indemnification Procedure
(a) Advancement of Expenses. The Company shall advance all Expenses incurred by
any Indemnitee. The advances to be made hereunder shall be paid by the Company
to the Indemnitee as soon as practicable but in any event no later than thirty
(30) days after written demand by such Indemnitee therefor to the Company, which
written demand shall include reasonable detail and support for the amount of the
Expenses to be so advanced.
 
(b) Notice/Cooperation by Indemnitees. Indemnitee shall, as a condition
precedent to Indemnitee’s right to be indemnified under this Agreement, give the
Company notice in writing as soon as practicable of any Claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement. In addition, Indemnitee shall give the Company such information and
cooperation as it may reasonably require and as shall be within Indemnitee’s
power.
(c) No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere , or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether an Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that the
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that the Indemnitee should be indemnified under
applicable law, shall be a defense to the Indemnitee’s claim or create a
presumption that the Indemnitee has not met any particular standard of conduct
or did not have any particular belief. In connection with any determination by
the Reviewing Party or otherwise as to whether the Indemnitee is entitled to be
indemnified hereunder, the burden of proof shall be on the Company to establish
that the Indemnitee is not so entitled.
(d) Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 2(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies. If the Company has not paid
such amounts directly, the Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of each Indemnitee,
all amounts payable as a result of such action, suit, proceeding, inquiry or
investigation in accordance with the terms of such policies.
(e) Selection of Counsel. In the event the Company shall be obligated hereunder
to pay the Expenses of any Claim, the Company shall be entitled to assume the
defense of such Claim, with counsel approved by the applicable Indemnitee, which
approval shall not be unreasonably withheld, upon the delivery to such
Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Claim; provided, however, that (i) Indemnitee shall have the
right to employ Indemnitee’s separate counsel in any such Claim at Indemnitee’s
expense and (ii) if (A) the employment of separate counsel by Indemnitee has
been previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (C) the Company shall not
continue to retain such counsel to defend such Claim, then the fees and expenses
of Indemnitee’s separate counsel shall be at the expense of the Company. As long
as the Company has otherwise complied with the terms hereof, the Company shall
have the right to conduct such defense as it sees fit in its sole discretion,
including the right to settle any claim, action or proceeding against any
Indemnitee without the consent of such Indemnitee, provided such settlement
includes a full release of the Indemnitee by the claimant from all liabilities
or potential liabilities under such Claim.




--------------------------------------------------------------------------------






3. Additional Indemnification Rights: Nonexclusivity
(a) Scope. The Company hereby agrees to indemnify Indemnitee to the fullest
extent permitted by law and in accordance with the terms hereof, notwithstanding
that such indemnification may not be specifically authorized by the Company’s
Amended and Restated Certificate of Incorporation, the Company’s Bylaws or by
statute. In the event of any change after the date of this Agreement in any
applicable law, statute or rule which expands the right of a Delaware
corporation to indemnify a member of its Board of Directors or an officer,
employee, agent or fiduciary, the Indemnitee shall enjoy by this Agreement the
greater benefits afforded by such change. In the event of any change in any
applicable law, statute or rule which narrows the right of a Delaware
corporation to indemnify a member of its Board of Directors or an officer,
employee, agent or fiduciary, such change, to the extent not otherwise required
by such law, statute or rule to be applied to this Agreement, shall have no
effect on this Agreement or the parties’ rights and obligations hereunder except
as set forth in Section 8(a) hereof.
(b) Nonexclusivity. The indemnification provided by this Agreement shall be in
addition to any rights to which Indemnitee may be entitled under the Company’s
Amended and Restated Certificate of Incorporation, its Bylaws, any agreement,
any vote of stockholders or disinterested directors, the Delaware General
Corporation Law, or otherwise. The indemnification provided under this Agreement
shall continue for any action that Indemnitee took or did not take while serving
in an indemnified capacity even though Indemnitee may have ceased to serve in
such capacity.
4. Order of Payments; No Duplication of Payments.
(a) The Company hereby acknowledges that Indemnitee may have certain rights to
indemnification, advancement of expenses and/or insurance provided by a third
party. The Company hereby agrees (i) that it is the indemnitor of first resort
with respect to claims made against Indemnitee arising out of Indemnitee’s
capacity as a Director or Officer of Company (i.e., its obligations to
Indemnitee are primary), (ii) that it shall be required to advance the full
amount of Expenses (subject to the provisions concerning the advancement of
legal fees set forth elsewhere in this agreement) incurred by Indemnitee and
shall be liable for the full amount of all Expenses, judgments, penalties, fines
and amounts paid in settlement as required by the terms of this Agreement,
without regard to any rights Indemnitee may have against any third party, and,
(iii) that with respect to its obligations to advance legal fees and indemnify
Indemnitee for activities undertaken in Indemnitee’s capacity as a Director or
Officer of the Company, it irrevocably waives, relinquishes and releases any
third party indemnitor from any and all claims for contribution, subrogation or
any other recovery of any kind in respect thereof. The Company further agrees
that no advancement or payment by a third party indemnitor on behalf of
Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing.
(b) The Company shall not be liable under this Agreement to make any payment in
connection with any Claim made against Indemnitee to the extent Indemnitee has
otherwise actually received payment (under any insurance policy, Amended and
Restated Certificate of Incorporation, the Bylaws or otherwise) of the amounts
otherwise indemnifiable hereunder.
5. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for any portion of Expenses
incurred in connection with any Claim, but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such Expenses to which such Indemnitee is entitled.
6. Mutual Acknowledgment. The Company and Indemnitee acknowledge that in certain
instances, federal law or applicable public policy may prohibit the Company from
indemnifying its directors, controlling persons, fiduciaries or other agents or
affiliates under this Agreement or otherwise. Indemnitee understands,
acknowledges and agrees that the Company has undertaken or may be required in
the future to undertake with the Securities and Exchange Commission to submit
the question of indemnification to a court in certain circumstances for a
determination of the Company’s rights under public policy to indemnify
Indemnitee, notwithstanding any provision hereof to the contrary.




--------------------------------------------------------------------------------






7. Liability Insurance. The Company shall, from time to time, make a good faith
determination as to whether or not it is practicable for the Company to obtain
and maintain a policy or policies with reputable insurance companies covering
certain liabilities that may be incurred by its directors, officers, employees,
control persons, fiduciaries or other agents and affiliates. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provide by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or if the Indemnitee is covered by similar insurance maintained by a
parent or subsidiary of the Company. To the extent the Company maintains
liability insurance applicable to directors, officers, employees, control
persons, fiduciaries or other agents and affiliates, such Indemnitee shall be
covered by such policies in such a manner as to provide to such Indemnitee the
same rights and benefits as are accorded to the most favorably insured of the
Company’s directors, if such Indemnitee is a director, or of the Company’s
officers, if such Indemnitee is not a director of the Company but is an officer.
8. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:
(a) Excluded Action or Omissions. To indemnify Indemnitee for any intentional
malfeasance by the Indemnitee or any act undertaken by the Indemnitee where the
Indemnitee did not in good faith believe the Indemnitee was acting in the best
interests of the Company, or for any other acts, omissions or transactions from
which the Indemnitee may not be relieved of liability under applicable law;
(b) Claims Initiated by Indemnitee. To indemnify or advance expenses to any
Indemnitee with respect to Claims initiated or brought voluntarily by such
Indemnitee and not by way of defense, except (i) with respect to actions or
proceedings to establish or enforce a right to indemnity under this Agreement or
any other agreement or insurance policy or under the Company’s Amended and
Restated Certificate of Incorporation or Bylaws now or hereafter in effect
relating to Claims for Indemnification Events, (ii) in specific cases if the
Board of Directors has approved the initiation or bringing of such Claim, or
(iii) as otherwise required under the Delaware General Corporation Law,
regardless of whether such Indemnitee ultimately is determined to be entitled to
such indemnification, advance expense payment or insurance recovery, as the case
may be;
(c) Lack of Good Faith. To indemnify any Indemnitee for any expenses incurred by
such Indemnitee with respect to any proceeding instituted by Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
proceeding was not made in good faith or was frivolous; or
(d) Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Exchange Act or any similar
successor statute.
9. Construction of Certain Phrases .
(a) For purposes of this Agreement, references to the “Company” shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees, agents, and fiduciaries, so that
if Indemnitee is or was a director, officer, employee, agent, control person, or
fiduciary of such constituent corporation, or is or was serving at the request
of such constituent corporation as a director, officer, employee, control
person, agent or fiduciary or another corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise, such Indemnitee shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as such Indemnitee would have with respect to
such constituent corporation if its separate existence had continued.
(b) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on any Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, office, employee, agent or fiduciary of the Company which imposes
duties on, or involves services by, such director, officer, employee, agent or
fiduciary with respect to an employee benefit plan, its participants or its
beneficiaries; and if any Indemnitee acted in good faith and in a manner such
Indemnitee reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan, such Indemnitee shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.




--------------------------------------------------------------------------------






(c) For purposes of this Agreement a “Change in Control” shall be deemed to have
occurred if after the date of this Agreement (i) any “person” (as such term in
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power represented by the Company’s then outstanding Voting Securities (as
defined below), (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of the Company
and any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 60% of the total voting power represented by the Voting
Securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of (in one transaction or a series of transactions)
all or substantially all of the Company’s assets.
(d) For purposes of this Agreement, “Independent Legal Counsel” shall mean an
attorney or firm of attorneys, selected in accordance with the provisions of
Section l(b) hereof, who shall not have otherwise performed services for the
Company or any Indemnitee within the last three years (other than with respect
to matters concerning the right of any Indemnitee under this Agreement, or of
other indemnitees under similar indemnity agreements).
(e) For purposes of this Agreement, a “Reviewing Party” shall mean any
appropriate person or body consisting of a member or members of the Company’s
Board of Directors or any other person or body appointed by the Board of
Directors who is not a party to the particular Claim for which an Indemnitee is
seeking indemnification, or Independent Legal Counsel.
(f) For purposes of this Agreement, “Voting Securities” shall mean any
securities of the Company that vote generally in the election of directors.
10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.
11. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company (and the Company may assign its rights and
obligations under this Agreement in connection with any such transaction without
the consent of Indemnitee), spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. This Agreement shall be effective as of the date set
forth on the first page, and this Agreement applies to any Indemnification Event
that occurred prior to or after such date if Indemnitee was an officer,
director, employee or agent of, or attorney for, Company, or was serving at the
request of Company as a director, officer, employee or agent of, or attorney
for, another corporation, partnership, joint venture, trust or other enterprise,
at the time such Indemnification Event occurred. This Agreement shall continue
in effect with respect to Claims relating to Indemnification Events regardless
of whether Indemnitee continues to serve as a director, officer, employee,
agent, controlling person, or fiduciary of the Company or of any other
enterprise at the Company’s request.




--------------------------------------------------------------------------------






12. Attorneys’ Fees. In the event that any action is instituted by an Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be paid all expenses (including reasonable attorneys’ fees
and all other costs, expenses and obligations incurred in connection with
investigating, defending or participating in (including on appeal), or preparing
to defend, be a witness in or participate in, any such action) incurred by
Indemnitee with respect to such action, regardless of whether such Indemnitee is
ultimately successful in such action, unless, as part of such action, a court of
competent jurisdiction determines that each of the material assertions made by
Indemnitee as a basis for such action were not made in good faith or were
frivolous. In connection with such action, Indemnitee shall be entitled to the
advancement of expenses (including reasonable attorneys’ fees and all other
costs, expenses and obligations incurred in connection investigating, defending
a witness in or participating in (including on appeal), or preparing to defend,
be a witness in or participate in, any such action) with respect to such action,
unless, as a part of such action, a court of competent jurisdiction over such
action determines that each of the material assertions made by such Indemnitee
as a basis for such action was not made in good faith or was frivolous. In the
event of an action instituted by or in the name of the Company under this
Agreement to enforce or interpret any of the terms of this Agreement, the
Indemnitee shall be entitled to be paid all expenses (including reasonable
attorneys’ fees and all other costs, expenses and obligations incurred in
connection investigating, defending a witness in or participating in (including
on appeal), or preparing to defend, be a witness in or participate in, any such
action) incurred by such Indemnitee in defense of such action (including costs
and expenses incurred with respect to Indemnitee counterclaims and cross-claims
made in such action), and shall be entitled to the advancement of expenses
(including reasonable attorneys’ fees and all other costs, expenses and
obligations incurred in connection investigating, defending a witness in or
participating in (including on appeal), or preparing to defend, be a witness in
or participate in, any such action) with respect to such action, unless, as a
part of such action, a court having jurisdiction over such action determines
that each of such Indemnitee’s material defenses to such action was not made in
good faith or was frivolous.
13. Notice. All notices and other communications required or permitted hereunder
shall be in writing and shall be mailed by registered or certified mail, postage
prepaid, sent by facsimile or otherwise delivered by hand or by messenger
addressed: (i) if to an Indemnitee at such Indemnitee’s address and facsimile
number as set forth beneath the Indemnitee’s signature to this Agreement, or, at
such other address and facsimile number as the Indemnitee may furnish to the
Company; or (ii) if to the Company, one copy should be sent to at the address of
its principal corporate offices (attention: Chief Executive Officer), which is
currently 16941 Keegan Avenue, Carson, California 90746, facsimile
(310) 735-0092, Attn: Chief Executive Officer, or at such other address and
facsimile number as the Company shall have furnished to the Indemnitee, with a
copy to the Company’s General Counsel. Each such notice or other communication
shall for all purposes of this Agreement be treated as effective or having been
given when delivered if delivered personally, or, if sent by mail, at the
earlier of its receipt or 72 hours after the same has been deposited in a
regularly maintained receptacle for the deposit of the United States mail,
addressed and mailed as aforesaid or, if sent by facsimile, upon confirmation of
facsimile transfer when directed to the facsimile number provided as aforesaid.
14. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of California for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the courts
located in Los Angeles County, California, which shall be the exclusive and only
proper forum for adjudicating such a claim.
 
15. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
16. Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Delaware, as
applied to contracts between Delaware residents, entered into and to be
performed entirely within the State of Delaware, without regard to the conflict
of laws principles thereof.
17. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.




--------------------------------------------------------------------------------






18. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by the Company and Indemnitee. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.
19. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto, including,
without limitation, any prior written or oral indemnification agreement between
the Indemnitee and the Company.
[Signature page follows.]




--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
 
 
 
 
COMPANY:
 
U.S. AUTO PARTS NETWORK, INC.,
 
 
a Delaware corporation
 
 
 
 
 
By:
 
 
 
 
Name:
 
Shane Evangelist
 
 
Title:
 
CEO
 
 
 
 
 
Address:
 
16941 Keegan Avenue
 
 
 
 
Carson, CA 90746
 
 
INDEMNITEE:
 
 
 
 
Signature
 
 
 
 
 
Printed Name
 
 
 
 
 
Address:
 
 
 
 
 
 
 

[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]






